DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendment filed 2/21/2022 to claim 1 has been entered. Claim 23 has been added. Claims 1, 5-10, and 15-23 remain pending, of which claims 1, 5-10, 15, and 21-23 are being considered on their merits. Claims 16-20 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered but they are not persuasive. Applicant alleges that the next Office Action should be made none final. However, as stated in section 706.07(a) of the M.P.E.P, cited by applicant, “[s]econd or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement”.  In the instant case, the applicant’s amendment to independent claim 1 necessitated new grounds for rejection as did the addition of new claim 23. Since all the rejections of independent 15 remain unchanged from the prior Office Action, this Office Action is properly made final.
Claim Objections
Claim 23 is objected to because of the following informalities: line 3 of the claim ends with a comma followed by a semicolon. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The instant claim is directed to an acellular product comprising a plasma portion and “intact” intermediate layer scaffold membrane portion, wherein the intact intermediate layer scaffold membrane portion is impregnated with the plasma portion having a ratio between 0.01-3.0 ml of said plasma portion per square centimeter of said membrane portion.  
The instant specification discusses the draw backs of using “intact” membranes, stating for example “[s]everal drawbacks of using large intact membranes are non-optimal wound coverage, adhesion, and release of factors into relevant tissues, as well as reduced production efficiency and storage stability.” See paragraphs [0002]-[0003]. The instant specification does teach an intact amniotic membrane, which comprises an intermediate layer (paragraph [0069]), but the claim specifically limits to the intermediate layer being isolated from the amniotic membrane. Furthermore, this paragraph only discusses obtaining an intact membrane prior to the processing steps. While paragraph [0070] continues by stating that the intermediate layer may be used in the same manner as the intact amniotic membrane, this paragraph is referencing the intact membrane in the prior paragraph that is intact before the processing steps. Therefore the only teachings in the disclosure regarding intact membranes are (1) draw backs to using intact membranes, and (2) that the membranes may be obtained as intact membranes prior to the processing steps. Thus, the final product comprising an intact membrane is considered new matter. 
 The Examples in the instant disclosure teach that amniotic fluid is added to the membrane prior to micronizing to form a micronized amniotic membrane comprising a ratio of 0.01-3.0 ml amniotic serum per sequence centimeter of amniotic membrane (paragraphs [0073] and [0082]).  In Example 3 of the instant specification, portions of the intermediate layer scaffold membrane is mixed with amniotic fluid at 0.5 ml or 2.0 ml per square centimeter of intermediate layer scaffold membrane, then morselized.  Although a portion of the intermediate layer scaffold membrane is mixed with the amniotic fluid prior to morselization, the intermediate layer scaffold membrane is not impregnated with the plasma portion.  Once the intermediate layer scaffold membrane and plasma portion is morselized, it is not an “intact” membrane as required by the instant claim.
While it is noted that applicant’s amendment to independent claim 1 overcame the rejection of this claim under 35 U.S.C. 112(a), applicant did not also incorporate these amendments into independent claim 15. Therefore, these disclosures do not provided support for the instant claimed acellular product of claim 15, which requires an (1) a plasma portion, and (2) an “intact” intermediate layer scaffold membrane, wherein the intact intermediate layer scaffold membrane is impregnated with the plasma portion, wherein said product having a ratio of 0.01-01 ml amniotic serum per sequence centimeter of amniotic membrane as required by the instant claim. 
Claim 8 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claim 8 recites that the composition further comprises one or more “adjuvant factors”. The as filed specification does not define what substances are within the scope of “adjuvant factors”. The broadest reasonable interpretation of “adjuvant” is any substance that serves to aid or contribute to the composition, or any auxiliary substance. Furthermore, broadest reasonable interpretation of “adjuvant factor” is broader to include any factor that is an auxiliary substance for the adjuvant. The only mention of adjuvant factors is in paragraph [0019] which states “[t]hese factors may be, for example, soluble or insoluble compounds found in the plasma, such as growth factors.” This statement is insufficient to provide support for the extremely large and broad group of substances that could be considered adjuvant factors.
Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered but they are not persuasive. 
Applicant’s amendment to claim 1 overcomes the rejection to this claim as the claim now limits to a “portion” of the intact intermediate being impregnated with plasma, so the micronized (morselized) portions in the example of the specification provide support for the claim. Accordingly, this rejection is withdrawn for claim 1 and its dependents.
Regrading claim 15, applicant alleges that the examiner is asserting the specification requires that the intermediate membrane must be morselized for impregnating. The rejection does not state that the specification specifically states that morselization must take place, but rather that this is the only embodiment contemplated in the specification. Applicant further highlights that paragraph [0086] of the specification does not state that the membrane is morselized, and concludes this paragraph does not require morselization. However, as this paragraph does not state that an “intact” membrane can be impregnated, does not provide support for impregnating an “intact” membrane. Applicant continues to allege that the phrase “passive impregnation” should be understood to mean impregnation of an intact membrane. However, again, this paragraph does not discuss any embodiments relating to an “intact” membrane. Rather, this paragraph merely discusses that the that the impregnation may be passive, as opposed to other embodiments that are for example impregnated with an ultracentrifugation cycle (paragraphs [0079] and [0082]). Therefore the phrase “passive impregnation” does not provide support for the limitation of impregnation of an “intact” membrane. 
Regarding the rejection of claim 8, applicant points to paragraph [0019] which states “[t]hese factors may be, for example, soluble or insoluble compounds found in the plasma, such as growth factors.” Applicant alleges that the examiner is requiring applicant to show support for every possible adjuvant. This is not the case. The issue is that the specification does not provide any guidance as to what should be considered included as an adjuvant as the specification only provides the one very broad example highlighted above. This statement is insufficient to provide support for the extremely large and broad group of substances that could be considered adjuvant factors. In other words, the rejection does not state that every possible adjuvant must necessarily be listed, but rather that the specification fails to provide any guidance as to the boundaries of what could be considered an adjuvant, and therefore it lacks written description. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1, 5-10, 15 and 21-22 are/remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the portion of an intact intermediate layer" in 3.  There is insufficient antecedent basis for this limitation in the claim. As claim 1 is drafted, the only component of the acellular product is a plasma portion since applicant deleted the other “portion” of the product from line 2 of the claim. As the claim is drafted, with the lack of antecedent basis for any portion besides a plasma portion, everything in lines 3-8 of the claim appear to be an intended use of the claimed product comprising only a plasma portion. 
Because claims 5-10 and 21-22 depend from indefinite claim 1 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
Claim 15 recites an “intact” intermediate layer scaffold membrane “portion”. It is unclear how the membrane can be “intact” while also being a “portion”. A “portion” of a membrane, is not a complete or “intact” membrane. Furthermore, while it appears that applicant might be interpreting the term “portion” to mean component, the term “portion” could mean a piece of the membrane, and therefore this term further renders the claim indefinite. If applicant intended to claim that a portion of the membrane remains intact, the examiner suggests amending the claims to reflect this. It is noted that applicant’s amendment to independent claim 1 overcame the rejection of this claim under 35 U.S.C. 112(b) in reference to this issue, however, applicant did not also incorporate these amendments into independent claim 15.
Claim 15 recites “human biological membrane portion” in lines 5-6. It is unclear if this limitation refers to (1) the “intact intermediate layer scaffold membrane portion” in line 2, or (2) if it is referring to a new human biological membrane portion. Since the phrase “human biological membrane portion” can refer to other types of membrane portions besides an intact intermediate layer scaffold membrane portion, it is not clear what this phrase is in reference to.  
Claim 21 recites the limitation wherein “the plasma portion is hypertonic”. The claim does not define what the relative term “hypertonic” is compared to. The plasma is the only solution in the composition, and neither the claim nor the specification provide a baseline with which this relative term is compare to. Claim 21 is rendered indefinite by reference to the variable “hypertonic” without defining the reference point for the variable.
Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered but they are not persuasive. 
Applicant discusses that Werber and Koob teach methods to break apart membranes into pieces. Applicant then summarizes the structure of the intermediate layer, and provides their opinion that with skill a trained individual can successfully remove large section of the intermediate layer, and applicant discusses that they intended the terms intact portions to limit to larger pieces of the membrane that are not fractured or morselized. However, while applicant provides discussion on their opinion as to how they feel the claim should be interpreted, as discussed above the broadest reasonable interpretation of claim 15 remains unclear.  As discussed above, a “portion” of a membrane, is not a complete or “intact” membrane. Therefore it remains unclear how the membrane can be “intact” while also being a “portion”. It is acknowledged that applicant took the examiner’s suggestion with the amendment to claim 1 to overcome this rejection and also implemented the examiner’s suggestion into new claim 23. However, for the reasons stated above, some of applicant’s amendments to claim 1 introduced new reasons for indefiniteness. 
Applicant has not provided any arguments or amendments regarding the other reasons for the rejection of claim 15 or for the rejection of claim 21, and therefore these rejections stand.

Claim Interpretation
In the interest of compact prosecution, and for the purpose of apply art only, claim 1 is interpreted as including a portion of an intact intermediate layer as part of the composition. Clarification within the claim is still required as the claim is indefinite. 
The recitation of a “portion of an intact intermediate layer scaffold membrane” in claim 1 and “portion of an intact intermediate layer” in claim 23 is interpreted to include any size of a portion of an intact membrane, including fractured pieces or morselized pieces. 
Claim 23 requires that the portion of an intact intermediate layer “isolated from human placenta”. Since the intermediate membrane is part of the placenta, and the claim does not require that all portions of the placenta are removed, this claim is broad to include an intermediate layer that still comprises other parts of the placenta, as long as it does not include the entire placenta.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 15, and 21-23 remain/are rejected under 35 U.S.C. 103 as being unpatentable over of Werber et al (WO 2015/134936) in view of Koob et al (U.S. PGPUB 2014/0271728).
Regarding claims 1, 6, 15 and 23, Werber teaches a therapeutic composition that fluid components are imbibed into a matrix component wherein the matrix component may be in the form of a sheet (see paragraph [0012]). Regarding claims 1, 5, 7, 15 and 23, Werber beneficially teaches a therapeutic composition comprising: acellular amniotic membrane particles; a carrier fluid, wherein the carrier comprises an acellular amniotic fluid, and wherein the therapeutic composition is essentially free of any viable amniotic membrane cells or viable amniotic fluid cells, and wherein the acellular amniotic membrane fraction is combined with the amniotic fluid (see claims l, 8-9 and 13-15).  Regarding claims 1, 15 and 23, Werber teaches adjusting the amount of amniotic membrane needed to obtain a concentration of 1cm2/mL of therapeutic solution (see paragraph [0103]). Regarding claims 8-9, Werber teaches that the fluid may contain growth factors (see paragraph [0009]); reads on adjuvant. Regarding claims 10 and 22, Werber does not teach including fibrin, fibrinogen or bacteria in the composition. 
Werber does not teach the acellular amniotic membrane portion is an intact intermediate layer in the therapeutic composition (claims 1, 15 and 23).
Regarding claims 1, 15 and 23, like Werber, Koob also is drawn to a therapeutic composition comprising a placental tissue component (see paragraphs [0007]-[0008]). Regarding claims 1, 15 and 23, Koob teaches that the composition comprises one or more placental tissues selected from the amnion, chorion, intermediate tissue layer, having a sufficient density and cohesiveness to maintain their size and shape at least until further processing, and that after processing the composition is sufficiently cohesive such that the placental tissue composition does not break, splinter, disintegrate or fragment during introduction into a subject (see paragraphs [0008] and [0010]); reads on intact intermediate layer scaffold membrane portion. Regarding claims 1, 15 and 23, Koob teaches that the composition may have a desired defined size and shape (see paragraph [0008]). Regarding claims 1, 15 and 23, Koob teaches that the therapeutic composition permits the attending clinician significant flexibility in treating the patient taking into account the purpose of the treatment (see paragraph [0009]).
It would have been obvious to combine Werber and Koob to use Koob’s intermediate layer in Weber’s therapeutic composition. A person of ordinary skill in the art would have had a reasonable expectation of success in using Koob’s intact intermediate layer in Werber’s therapeutic composition because Koob teaches said intermediate layer is useful in therapeutic compositions. The skilled artisan would have been motivated to use Koob’s intermediate layer in Weber’s therapeutic composition because Koob teaches said intermediate layer is useful in therapeutic compositions. Additionally, Koob teaches that these therapeutic compositions permit the attending clinician significant flexibility in treating the patient taking into account the purpose of the treatment. Alternatively, the skilled artisan would have been motivated to use Koob’s intermediate layer in Werber’s therapeutic composition because Werber teaches that acellular amniotic material is useful in the therapeutic composition. The skilled artisan would have been motivated to use Koob’s intact intermediate layer portion in Weber’s therapeutic composition because Werber and teaches the usefulness of sheets of the therapeutic composition while Koob’s intermediate layer can be made in portion that is a desired size and shape while remaining intact such that it does not break, splinter, disintegrate or fragment during introduction into a subject.
As stated above claim 21 recites the limitation wherein “the plasma portion is hypertonic” but it does not define what the plasma is hypertonic compared to, and therefore this claim is indefinite. For the purpose of applying prior art only, this limitation is broadly interpreted to include a level of osmolality that is hypertonic compared to any other substance. Since Werber’s plasma contains solutes, see for example paragraph [0009] wherein Werber teaches that the fluid may contain growth factors and other substances, Werber’s plasma is hypertonic compared to water. Therefore Werber’s teachings read on this limitation. 

	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered but they are not persuasive.
Applicant summarizes statements made by a previous examiner in an Office Action issued 4/7/2020, and highlights that at that time the Werber reference was withdrawn from the rejection. However, the instant claims are not identical to the claims that were under consideration on 4/7/2020, and the reasons that the Werber reference applies to the current claims is stated in the above rejection. Simply because a reference was at some point withdrawn does not mean it can no longer be relied upon. All of applicant’s remarks discussing the actual citations of teachings of Werber, and all of applicant’s remarks discussing current rejection, are addressed below. Statements made by a prior examiner, regarding a different rejection of different claims, do not constitute reasons to withdrawn the current rejection of the current claims.
Applicant highlights that an amniotic membrane is not the same as the intermediate layer. Applicant further highlights that Werber does not teach using an intermediate layer. The examiner agrees that they are not the same and that Werber does not teach this limitation. However, the rejection above discusses that it is obvious to use Koob’s intermediate layer in place of Werber’s amniotic membrane in Weber’s therapeutic composition. Specifically, as stated above, a person of ordinary skill in the art would have had a reasonable expectation of success in using Koob’s intact intermediate layer in Werber’s therapeutic composition because Koob teaches said intermediate layer is useful in therapeutic compositions. The skilled artisan would have been motivated to use Koob’s intermediate layer in Weber’s therapeutic composition because Koob teaches said intermediate layer is useful in therapeutic compositions. Additionally, Koob teaches that these therapeutic compositions permit the attending clinician significant flexibility in treating the patient taking into account the purpose of the treatment. Alternatively, the skilled artisan would have been motivated to use Koob’s intermediate layer in Werber’s therapeutic composition because Werber teaches that acellular amniotic material is useful in the therapeutic composition. The skilled artisan would have been motivated to use Koob’s intact intermediate layer portion in Weber’s therapeutic composition because Werber and teaches the usefulness of sheets of the therapeutic composition while Koob’s intermediate layer can be made in portion that is a desired size and shape while remaining intact such that it does not break, splinter, disintegrate or fragment during introduction into a subject.
Applicant alleges that neither reference teach that the intermediate layer is isolated from amniotic membrane. The Koob reference is relied upon for teaching this limitation, and the examiner agrees that this limitation is not taught by Werber. Applicant alleges that Koob never mention isolating the intermediate layer from the other placental components. However, as stated in the above rejection, Koob teaches that the therapeutic composition may include any one or more placental tissues selected from the amnion, chorion, intermediate tissue layer, having a sufficient density and cohesiveness to maintain their size and shape at least until further processing, and that after processing the composition is sufficiently cohesive such that the placental tissue composition does not break, splinter, disintegrate or fragment during introduction into a subject, and this reads on intact intermediate layer scaffold membrane portion. Therefore one of the embodiment’s taught by Koob is an intermediate layer without the amnion layer. While applicant discusses their opinion on the difficulty in isolating the intermediate layer, it is noted that applicant does not cite to any references to support this opinion. Importantly, the claims are drawn to a product and not a method of making a product, and the intermediate layer of the claimed product without the amnion layer is specifically taught as one of the embodiments of Koob. Therefore this argument is not persuasive.  
Applicant alleges that neither reference teach that the limitation of an intact intermediate. The Koob reference is relied upon for teaching this limitation, and the examiner agrees that this limitation is not taught by Werber. As an initial matter, as stated in the Claim Interpretation section, the recitation of a “portion of an intact intermediate layer” in claims 1 and 23 is interpreted to include any size of a portion of an intact membrane, including fractured pieces or morselized pieces. None of the claims limit to any specific size of the “intact” portion, therefore even a very small piece of the membrane reads on these claims. Even so, as stated in the above rejection, Koob teaches that the therapeutic composition may include any one or more placental tissues selected from the amnion, chorion, intermediate tissue layer, having a sufficient density and cohesiveness to maintain their size and shape at least until further processing, and that after processing the composition is sufficiently cohesive such that the placental tissue composition does not break, splinter, disintegrate or fragment during introduction into a subject, and this reads on “intact” intermediate layer scaffold membrane portion. Applicant appears to focus their arguments on methods of preparing the “intact” intermediate layer portion, but the claims are not limited to a method of preparing a product. Koob teaches a product that is sufficiently cohesive such that the placental tissue composition does not break, splinter, disintegrate or fragment, and therefore Koob’s product is “intact” and therefore this argument is not persuasive. 
Applicant alleges that the intermediate layer is different from the amnion and the chorion, and applicant provides their opinion that the intermediate layer cannot be substituted for the other layers. However, Koob specifically teaches that the therapeutic composition may include any one or more placental tissues selected from the amnion, chorion, intermediate tissue layer, and therefore Koob does teach that they can be substituted for each other. 
Applicant highlights that Koob teaches dehydrating the membrane for use, and applicant provides their opinion that once dehydrated, membranes cannot be rehydrated. Applicant then provides some pictures from some unknown assays conducted by some unknown source to allegedly support applicant’s opinion. It is noted that applicant has not provided any expert declarations to support their opinions in the remarks, and since the included images were not part of a declaration detailing the assays, it is not clear how they relate to the instant rejections. Applicant includes some NPLs attached to the reply in the IDS that discuss the structure of the intermediate layer as being rich in proteoglycans which imbibe water and swell, and discusses the different roles of the different layers in vivo. However, importantly, the rejection is not over Koob’s method of dehydrating a layer, but over the obviousness to replace Werber’s amnion layer with Koob’s intermediate layer. Furthermore, Koob specifically teaches that each of the different layers can be used for pharmaceutical compositions, and none of applicant’s cited references address teachings relating to Koob’s teaching that each of the layers are useful for pharmaceutical compositions. Therefore since Koob specifically teaches that the any combination of one or more of the layers can be used, and because the rejection is not over Koob’s method of dehydrating, this argument is not persuasive.   
Applicant alleges they have found commercial success in using the claimed product for surgical procedures. However, the use of the claimed product which the applicant highlights is also taught for the product of the cited prior art. As discussed at length in the above rejection, the claimed therapeutic product is obvious over the teachings of Werber in view of Koob as both of the reference teach aspects of amniotic membrane that are useful for therapeutic applications. The fact that applicant’s product is useful for the same purposes as the product of Werber in view of Koob does not render the claimed product unobvious.  
Applicant mentions an Affidavit on page 25 of the Reply. However, no Affidavit was included with the instant reply.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-10, 15, and 21-23 remain/is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/043,505 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to an acellular product comprising a plasma portion and a biological membrane portion, wherein the biological membrane portion is impregnated with the plasma portion or a method of making said product.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1, 5-10, 15, and 21-23 remain/is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/794,051 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to an acellular product comprising a plasma portion and a biological membrane portion, wherein the biological membrane portion is impregnated with the plasma portion.  In addition, please note that the instant claims encompass and/or are encompassed by the ‘051 claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered but they are not persuasive. Applicant highlights that there were Office Actions issued that missed a Double Patenting rejection. Simply because a rejection was not previously issued, does not mean it cannot be later made if it is a valid rejection. In the instant case, each of the Double patenting rejections above remain valid rejections. 
Applicant alleges points to the Restriction mailed 5/31/2018 in the instant case, and highlights that the claims of 16/043,520 were restricted from the instant claims. This rejection is accordingly withdrawn.
Applicant highlights that one of the dependent claims in 16/794,051 limit to the product further comprising a high concentration of hyaluronic acid, and applicant highlights the instantly claimed product does not require a high concentration of hyaluronic acid. However, just because the co-pending application includes a dependent claim with a narrower embodiment does not mean that the other claims of the co-pending application are distinct from the current application. As stated above, both applications are drawn to a product comprising the same two components, and intermediate layer impregnated with plasma. Therefore this argument is not persuasive.  
Applicant submits that the current application has the earliest filling date. However, since the instant claims are not in position for allowance, this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653